PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/391,617
Filing Date: 23 Apr 2019
Appellant(s): AGASSI et al.



__________________
Michael Ben-Shimon & Eugene Jay Rosenthal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Final Office action, pp. 3-6.
Claims 1-3, 7-14 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Conway et al. in view of Lipshitz et al. further in view of Ma et al.  Id., pp. 6-21.
Claims 4 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Conway et al. in view of Lipshitz et al. further in view of Ma et al. further in view of Raymond et al.  Id., pp. 21-23.
Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Conway et al. in view of Lipshitz et al. further in view of Ma et al. further in view of Tolia et al.  Id., pp. 23-25.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 1-20 had been rejected under 35 U.S.C. § 112(a) for want of written description; this rejection is withdrawn.

(2) Response to Argument
The arguments in regard to § 112(a), pp. 7-9, are moot, as the rejection has been withdrawn.
Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2016) the court explained that “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot”.
The appellant goes on at some length, pp. 10-11, to argue that PTO is not applying the proper analysis; however, the Examiners are constrained to perform the analysis in what the appellant refers to as the PEG, which has now been incorporated into the MPEP at § 2106.  Under that analysis, assuming the claims are directed to statutory categories (which, here, they are) (step 1), we determine whether they recite, that is, set forth or describe an abstract idea (step 2A, prong one); if so, we next determine whether they integrate the abstract idea into a practical application (step 2A, prong two) and, if they do not, whether they include additional elements which, alone or in combination, amount to significantly more than the abstract idea (step 2B).
The appellant appears to believe that “metadata” is something very specific, but all it means is “information about information”, such as the title of a book, the shelf tag on a retail-store shelf telling the store personnel what to put on the shelf or, as relevant here, the address or other identifier of a property.  It is conclusory and unsupported to aver that a person cannot obtain metadata associated with a piece of real property; in fact, such metadata as the property address are very routinely a part of the information one obtains about real property, and this was so before there was any such thing as a computer.
Further, the appellant’s own specification, e.g. ¶ 6, makes it clear that a rehab project may simply be a sequence of individual projects conducted at the same property.  If someone were to consider, for example, replacing the roof on a house and separately remodeling the kitchen, it would be quite a simple matter to ask the contractors’ salesperson for each possible job what the value to the property would do as a result of such projects, and to expect the salespersons to be able to give a reasonable answer, and again this would have been a reasonable expectation before the existence of computers.
The appellant further misstates the Guidance, as now reflected in the MPEP.  Quoting the guidance, as the appellant does, pg. 12, claims “do not recite a mental process when they do not contain limitations that can practically be performed in the human mind”, but then directly contradicts this in stating that the proper question is not “that a person could perform the method” but whether a person “would” perform “the method in his mind”.  That clearly does not comport with the guidance; the question is whether a limitation “can practically be performed in the human mind”, which says nothing about what a human would or would not do mentally.
The appellant then theorizes, again, that the standard employed by the PTO must be incorrect, and again uses the incorrect standard of what a person “would” do, asserting without support that the answer “is a resounding no”.  The appellant further makes a conclusory statement that performing the method “is a lot of computing”, apparently to bolster the argument that it is not mental work; but claim 1 requires no particularly onerous amount of computing at all, whether it is done mentally or by computers.  Valuing a rehab “over time” requires nothing more than doing it at least twice at different times, and it is unclear why that would be difficult to accomplish mentally.
The Examiner declines to discuss another appeal in the same technology center as the present application, as decisions of the Board in other cases do not bind the Board or the Examiners in the present case.  The appellant’s complaint about this fact does not change the fact.
The appellant then, still arguing about prong one of step 2A, refers to the “claims, taken as a whole”, but if by saying this he means to invoke the non-abstract claim elements, that is properly taken up in prong two and, if necessary, in step 2B.  Prong one of step 2A simply looks to whether the claims recite certain kinds of things; certainly such a claim may recite other things as well, which are analyzed later.
The argument, bottom of pg. 13, about (again) what a person “would” not do is both conclusory and irrelevant; in fact, from the Examiner’s example above, a rehab project that consisted of two sub-projects could easily be evaluated piecewise and this would be quite a routine thing for estimators and salespeople to do.
The appellant again iterates and reiterates the “would” argument, pg. 14, but as the Examiner has already addressed this, there is no need to continue to rebut what is essentially a repetitive argument.  The appellant then, pg. 15, uses the phrase “inventive concept” to refer to the abstract idea itself: “projecting an effect of an objective on an REP [real estate project] over time”.  But this is within the abstract idea, and our reviewing court has been clear, explicit and consistent that the “inventive concept” must be something beyond the abstract, as in BSG Tech LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2018): “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept”. 
Similarly, simply using a computer to improve a business practice in no way makes the computer “a better tool”.  The appellant then turns to what is incorrectly labelled as “step two of the Alice test”, but apparently is referring to step 2B, as the next sentence asserts that the claims “amount to significantly more than the abstract idea”, and so appears to have, in the main, passed by prong two of step 2A, as the brief only mentions any form of “integrate” once, on pg. 10, during an argument which makes at most a conclusory statement when talking about the supposed preemption bright-line test.
In regard to step 2B, the appellant does not present any non-abstract claim elements or combination thereof which are supposed to amount to significantly more than the abstract idea, but simply concludes that the “claims nevertheless amount to significantly more than the abstract idea” because they “offer improvements to the field of which the subject matter of the present application is directed”, pg. 15.  But the specification makes it clear, that the subject matter to which the application is directed, ¶ 2, is “real estate assessment” and specifically “automatically and dynamically evaluating a real estate property throughout a rehab process”; but at most this is mere automation of a mental process and not an improvement to technology.
The appellant then argues, again, that the claims do not recite abstraction, but that has already been amply addressed.  The appellant then, once again, argues in terms of preemption and what a human “would do”, pg. 16, arguments that have also been amply addressed.
The appellant mentions, in passing, two dependent claims, so it is useful to touch on both.  Claim 5 includes “extracting a multimedia content element”.  “Multimedia”, as used in the specification, would include an image; see e.g. ¶ 29.  So claim 5 requires nothing more than, for example, taking a picture file from a computer folder, which is mere automation of the pre-computer process of taking a photograph from a paper file.
Claim 9 includes “recommending an order for each of at least two objectives”; it includes a precedent condition and a purpose, but the positively claimed step is what the Examiner quoted.  This is mere iteration, a mere duplication of parts; per MPEP § 2144.04(VI)(B), this is of “no patentable significance unless a new and unexpected result is produced”; as it is already clear that a person may have work performed on a home multiple times, having a separate recommendation for each is not unexpected, whether or not it is new.
The appellant does not specifically argue the other dependent claims nor the different embodiments represented by the other independent claims, so there is no need for further discussion of those here.
 
In regard to § 103, first, Ma explicitly teaches, see e.g. ¶ 78, computing home values repeatedly, e.g. producing “‘smoothed’ valuations that are generated by blending the raw valuation generated by the current iteration of the model with earlier versions”. [emphasis added] Conway himself provides a “recommended improvement list”, [0097] and so is at least suggesting that the process which her recommendations support could be performed more than once.  She also tracks progress over time; see e.g. Fig. 5, where steps 508 and 510 are iterated until services are complete.
The appellant then complains that the Examiner has used “improper hindsight”, but in fact at least two of the references explicitly teach that steps are repeated, which certainly reads on them being done “over time”.  The fact that Conway (for example) explicitly gives recommendations for multiple projects, by itself, would reasonably suggest that any step performed for one project might also be performed for another, especially if that step were preliminary such as estimating a result of a project in advance.
The Examiners must respectfully disagree with the “teaching away” argument on pg. 19, as it completely mischaracterizes the Examiners’ point.  It is nearly ubiquitous in home renovation projects of any size that one must “pull” a permit from one’s municipality beforehand; one of the reasons for this is that, after any such home improvement project, an assessor can re-assess a property so the municipality can enjoy the increased tax benefits of a more-valuable property.  So, if a homeowner does one project this year, and another next year, whether or not (in the homeowner’s mind) they are part of some overall grand rehabilitation scheme, the assessor will more likely than not go to the home as each sub-project is completed, so as to maximize the tax revenue to be gained from a property so improved.  This in no way teaches away from the claimed invention but in fact provides an ages-old, non-computer version of the essentially same process.
That Ma’s updated values are taken “after completion of an improvement to the property” and that “it is assumed that the value always goes up”, even if true, do not help the appellant’s position.  As has been discussed, a rehab project can, by the applicant’s own use of the term, include multiple, independent projects, and Ma updates after each and so is doing all that the claim requires in that regard.
The appellant then suggests, pg. 21, that Conway “is not enabling even for what it suggests can be done, because there are no details how to do so”. [emphasis removed] If this is true of Conway, then it is perhaps also true of the present invention whose process is utterly lacking in detail; the Examiners have not given a 112(a) rejection for want of written description only because the claimed steps – like in Conway – are so simple and basic as to obviate the need for any elaboration.
In regard to using Lipshitz as a reference, the fact that Lipshitz is in a slightly different field of endeavor does not negate the fact that that with Conway are analogous art for the reason stated in the final Office action, namely that “each is directed to electronic means for determining a particular economic value”, [final action, pg. 8] a position that the appellant has not actually traversed.
The appellant argues claims 2, 3 and 7-10 only in terms of dependency and presents no reasoned argument why any of those claims ought to distinguish over the cited art.  Similarly, independent claims 11 and 12 are argued only in terms of similarity to claim 1, and claims 13, 14 and 18-20 only in terms of dependency.  As to claims 9 and 20, the appellant does not “recall seeing anything like the feature” in “either” (note: there are three) reference, but this is not a proper traversal as it does not distinctly point out what feature is thought to be lacking or why it is thought to be so.
Claims 4-6 and 15-17, which were rejected on the basis of the three main references and one additional reference (Raymond for claims 4 and 15, Tolia for the others) are also not argued with particularity but merely from dependence, so there is no need for further discussion of those claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        
Conferees:
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.